Citation Nr: 0432187	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  97-31 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the benefit sought on appeal.  The 
appellant, who claims to be the surviving spouse of a veteran 
who had active service from May 1971 to July 1973 and who 
died in July 1984, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the RO denied the appellant's claim on the basis that 
the appellant was unable to establish that a ceremonial 
marriage between her and the veteran actually took place.  
And while the RO is correct that a Certificate of Marriage 
between the appellant and the veteran was not submitted by 
the veteran during his lifetime or the appellant in 
connection with her current claim, the RO failed to consider 
an alternative theory of entitlement, specifically, 
entitlement to recognition as the veteran's surviving spouse 
based on a deemed valid marriage under 38 U.S.C.A. §103 (a).  
See VAOPGCPREC 20-90 ("pursuant to the provisions of 38 
U.S.C.A. §103 (a), VA may deem a purported marriage to a 
veteran valid for purposes of a claim for gratuitous death 
benefits by a widow or widower of the veteran, if the 
claimant entered the marriage without knowledge of the legal 
impediment to the marriage and thereafter cohabiting and with 
the veteran for one year or more immediately prior to the 
veteran's death, but only if no claim has been filed by a 
legal widow or widower of the veteran police found to be 
entitled to such benefits.")  

In this regard, the Board notes that in general, a valid 
marriage may be established by various types of documentary 
evidence together with the claimant's certified statement 
concerning the date, place and circumstances of dissolution 
of any prior marriage, provided that such facts, if they were 
to be corroborated by the evidence, would warrant acceptance 
of the marriage as valid.  38 C.F.R. § 3.205(a) (2004).  In 
jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  38 C.F.R. § 3.205(a)(6).  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know, as the result of personal 
observation, the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103 (a); 38 C.F.R. § 3.52 
(2004).  Moreover, the Board notes that the VA General 
Counsel has held that, for the purposes of 38 C.F.R. § 
103(a), the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common law marriage 
constitutes a legal impediment to that marriage.  See 
VAOPGCPREC 58-91.  Therefore, the Board is of the opinion 
that further adjudication is necessary in this case.

The Board also notes, with respect to the claimed ceremonial 
marriage, that in September 1996 the RO requested the 
appellant to submit a certified copy of her marriage 
certificate and that if she were unable to locate that 
certificate, the RO provided her with an address in order to 
obtain a copy.  Since the Board is returning this case to the 
RO for additional adjudication, the Board is of the opinion 
that the RO should undertake the obligation to contact the 
Department of Health, Demographic Registry in San Juan, 
Puerto Rico, in order to directly request a copy of any 
marriage certificate pertaining to the appellant and the 
veteran.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC), in Washington, DC, and the VA will notify the 
appellant when further action on her part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should request a copy of a 
marriage certificate pertaining to the 
appellant and the veteran for their 
marriage which reportedly took place in 
July 1974 from the Department of Health, 
Demographic Registry, P.O. Box 11854, 
Fernandez Juncos Station, San Juan, 
Puerto Rico, 00910.

2.  The appellant should be informed of 
the evidence necessary to establish 
entitlement to recognition as the 
veteran's surviving spouse based on a 
deemed valid marriage between her and the 
veteran.

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO should again review the 
appellant's claim for recognition as the 
veteran's surviving spouse for VA benefit 
purposes.  In doing so, the RO should 
also consider the appellant's claim under 
38 U.S.C.A. §103 (a) and the guidance 
from the VA General Counsel contained in 
VAOPGCPREC 20-90 (June 19, 1990).  If the 
benefit sought is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in 


connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



